          Case 1:90-cr-00863-RJS Document 364 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                 No. 90-cr-863 (RJS)
                                                                      ORDER
 JAWAD AMIR MUSA,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from Defendant Jawad Amir Musa, dated August 25,

2020, in further support of his pending motion for compassionate release (Doc. No. 303). Attached

to that letter are various medical records, which Musa has requested he be permitted to file under

seal. The government has indicated that it does not oppose that request. The Court has reviewed

this private medical information and concluded that the presumption in favor of open records is

outweighed by Musa’s privacy interest. See United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir.

1995). As a result, the Court orders that the attachment to Musa’s letter shall be filed under seal.

That said, Musa should publicly docket the letter itself. In addition, the government may file a

letter by September 4, 2020, setting forth its position on Musa’s new arguments concerning his

current medical status and its effect on his motion for compassionate release.

SO ORDERED.

Dated:          August 28, 2020
                New York, New York


                                                     RIICH
                                                     RICHARD
                                                        CHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
